DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0117375, filed on 9/13/2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 16/979,635 in view of Ishida (US 2002/0006552 A1 – see IDS). 
Regarding Claims 1 and 5-7, the copending Application discloses all of the limitation of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as illustrated by Ishida in Fig. 1 (e.g., electrode active material layer 3,8 formed on a surface of current collector 4,9, or negative electrode active material layer 6 formed on a current collector 5) [pars. 0034,0086-94; Figs. 1-2].
	Pertaining (2), Ishida further discloses that the positive electrode active material layer 3 comprises ceramic particles (e.g., Al2O3, SiO2, ZrO2, MgO, and Na2O) having a linear structure (i.e., 
	Regarding Claim 2, Ishida discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0034-35].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application – pars. 0033-35 – for an explanation].
	Regarding Claim 4, see claim 5 of copending Application.
	Regarding Claim 8, Ishida discloses wherein the linear structure comprises a ceramic material coated with a conductive material on a surface thereof (i.e., Al 2O3 particles mixed with acetylene black) [par. 0088].
	Regarding Claim 9, Ishida discloses that the ceramic particles having a particle size of 1, 10 or 20 microns [pars. 0040] which is within the scope of the claimed length for fibrous form of the ceramic particles.
	Regarding Claim 10, see claim 6 of copending Application in light of Ishida, as modified in claim 1 above.
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of copending Application No. 16/980,056 in view of Ishida (US 2002/0006552 A1 – see IDS). 
Claims 1 and 5-7, the copending Application discloses all of the limitation of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as illustrated by Ishida in Fig. 1 (e.g., electrode active material layer 3,8 formed on a surface of current collector 4,9, or negative electrode active material layer 6 formed on a current collector 5) [pars. 0034,0086-94; Figs. 1-2].
	Pertaining (2), Ishida further discloses that the positive electrode active material layer 3 comprises ceramic particles (e.g., Al 2O3, SiO2, ZrO2, MgO, and Na2O) having a linear structure (i.e., fibrous form), distributed between the electrode active material particles in order to enhance electrode capacity during high rate discharge [pars. 0034-35,0104-106].  Alternatively, Ishida discloses that the negative electrode active material layer includes vapor phase growth carbon fiber transformed into graphite [par. 0089].
	Regarding Claim 2, Ishida discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0034-35].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application – pars. 0033-35 – for an explanation].
	Regarding Claim 4, see claim 7 of copending Application.
Claim 8, Ishida discloses wherein the linear structure comprises a ceramic material coated with a conductive material on a surface thereof (i.e., Al 2O3 particles mixed with acetylene black) [par. 0088].
	Regarding Claim 9, Ishida discloses that the ceramic particles having a particle size of 1, 10 or 20 microns [pars. 0040] which is within the scope of the claimed length for fibrous form of the ceramic particles.
	Regarding Claim 10, see claim 8 of copending Application in light of Ishida, as modified in claim 1 above.
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/043,124 in view of Ishida (US 2002/0006552 A1 – see IDS). 
Regarding Claims 1 and 5-7, the copending Application discloses all of the limitation of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as illustrated by Ishida in Fig. 1 (e.g., electrode active material layer 3,8 formed on a surface of current collector 4,9, or negative electrode active material layer 6 formed on a current collector 5) [pars. 0034,0086-94; Figs. 1-2].
	Pertaining (2), Ishida further discloses that the positive electrode active material layer 3 comprises ceramic particles (e.g., Al 2O3, SiO2, ZrO2, MgO, and Na2O) having a linear structure (i.e., 
	Regarding Claim 2, Ishida discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0034-35].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application – pars. 0033-35 – for an explanation].
	Regarding Claim 4, see claims 2-3 and 5 of copending Application.
	Regarding Claim 8, Ishida discloses wherein the linear structure comprises a ceramic material coated with a conductive material on a surface thereof (i.e., Al 2O3 particles mixed with acetylene black) [par. 0088].
	Regarding Claim 9, Ishida discloses that the ceramic particles having a particle size of 1, 10 or 20 microns [pars. 0040] which is within the scope of the claimed length for fibrous form of the ceramic particles.
	Regarding Claim 10, see claim 1 of copending Application in light of Ishida, as modified in claim 1 above.
This is a provisional nonstatutory double patenting rejection.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,714,743 B2 in view of Ishida (US 2002/0006552 A1 – see IDS). 
Regarding Claims 1 and 5-7
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as illustrated by Ishida in Fig. 1 (e.g., electrode active material layer 3,8 formed on a surface of current collector 4,9, or negative electrode active material layer 6 formed on a current collector 5) [pars. 0034,0086-94; Figs. 1-2].
	Pertaining (2), Ishida further discloses that the positive electrode active material layer 3 comprises ceramic particles (e.g., Al 2O3, SiO2, ZrO2, MgO, and Na2O) having a linear structure (i.e., fibrous form), distributed between the electrode active material particles in order to enhance electrode capacity during high rate discharge [pars. 0034-35,0104-106].  Further, Ishida discloses that the negative electrode active material layer includes vapor phase growth carbon fiber transformed into graphite [par. 0089].
	Regarding Claim 2, Ishida discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0034-35].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application – pars. 0033-35 – for an explanation].
	Regarding Claim 4, see claim 5 of Patent (i.e., solid state battery comprised by an electrochemical device necessarily includes a solid electrolyte).
Claim 8, Ishida discloses wherein the linear structure comprises a ceramic material coated with a conductive material on a surface thereof (i.e., Al 2O3 particles mixed with acetylene black) [par. 0088].
	Regarding Claim 9, Ishida discloses that the ceramic particles having a particle size of 1, 10 or 20 microns [pars. 0040] which is within the scope of the claimed length for fibrous form of the ceramic particles.
	Regarding Claim 10, see claim 5 of Patent in light of Ishida, as modified in claim 1 above.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,296 B2 in view of Ishida (US 2002/0006552 A1 – see IDS). 
Regarding Claims 1 and 5-7, the Patent discloses all of the limitations of the claimed electrode for an all solid-state battery except for the following limitations:
an electrode current collector, where the electrode active material layer is formed on at least one surface of the electrode current collector; and
a linear structure distributed between the electrode active material particles.
	Pertaining (1), an ordinary skilled artisan would readily appreciate that electrode active material layers are commonly formed on at least one surface of an electrode current collector as illustrated by Ishida in Fig. 1 (e.g., electrode active material layer 3,8 formed on a surface of current collector 4,9, or negative electrode active material layer 6 formed on a current collector 5) [pars. 0034,0086-94; Figs. 1-2].
	Pertaining (2), Ishida further discloses that the positive electrode active material layer 3 comprises ceramic particles (e.g., Al 2O3, SiO2, ZrO2, MgO, and Na2O) having a linear structure (i.e., fibrous form), distributed between the electrode active material particles in order to enhance electrode capacity during high rate discharge [pars. 0034-35,0104-106].  Further, Ishida discloses that the negative 
	Regarding Claim 2, Ishida discloses acetylene black as a conductive material that is distributed on the surface of the electrode active material particles and on a surface of the solid electrolyte [pars. 0034-35].
	Regarding Claim 3, this limitation is met by including of the linear structure distributed between the electrode active material particles [Refer to PgPublication of instant application – pars. 0033-35 – for an explanation].
	Regarding Claim 4, Patent claim 1 states the electrode is for a solid state battery which necessarily includes a solid electrolyte).
	Regarding Claim 8, Ishida discloses wherein the linear structure comprises a ceramic material coated with a conductive material on a surface thereof (i.e., Al 2O3 particles mixed with acetylene black) [par. 0088].
	Regarding Claim 9, Ishida discloses that the ceramic particles having a particle size of 1, 10 or 20 microns [pars. 0040] which is within the scope of the claimed length for fibrous form of the ceramic particles.
	Regarding Claim 10, Patent claim 1 states the electrode is for a solid state battery, which necessarily comprises the claimed configuration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishida (US 2002/0006552 A1 – see IDS).
	Regarding Claim 1, Ishida discloses an electrode (e.g., negative electrode and/or positive electrode) for an all solid-state battery (lithium polymer secondary battery) [pars. 0044-56,0086-94,0105-106], comprising:
an electrode current collector (negative electrode current collector 5 and/or positive electrode current collector 4,9); and
an electrode active material layer (polymer electrolyte compound negative electrode 6,  polymer electrolyte compound positive electrode 3,8) formed on at least one surface of the electrode current collector,
wherein the electrode active material layer comprises
electrode active material particles (e.g., graphite powder for the negative electrode, LiCoO2 for the positive electrode),
a solid electrolyte (i.e., cured polymer electrolyte) coated on at least part of a surface of the electrode active material particles to connect the electrode active material particles to each other, and
a linear structure (e.g., vapor phase growth carbon fiber for the negative electrode, or fibrous ceramic particles for either or both the negative electrode and the positive electrode) distributed between the electrode active material particles.
	Regarding Claim 2, Ishida discloses wherein the electrode active material layer further comprises a conductive material (e.g., acetylene black) that is distributed on the surface of the (positive) electrode active material particles and on a surface of the solid electrolyte [par. 0055].
	Regarding Claim 4, Ishida discloses wherein the solid electrolyte comprises at least one selected from the group consisting of a polymer solid electrolyte and a polymer gel electrolyte [pars. 0007,0028,0034].
	Regarding Claims 5-7, Ishida discloses wherein the linear structure comprises at least one selected from the group consisting of a carbon material (e.g., vapor phase growth carbon fiber for the negative electrode) and a ceramic material (e.g., fibrous ceramic particles for either or both the negative electrode and the positive electrode including Al2O3, SiO2, ZrO2, MgO, and Na2O) [pars. 0089,0104].
	Regarding Claim 8, Ishida discloses wherein the linear structure comprises a ceramic material (e.g., Al2O3), and wherein the linear structure is coated with a conductive material on a surface thereof (i.e., Al 2O3 particles mixed with acetylene black) [par. 0088].
	Regarding Claim 10, Ishida discloses an all solid-state battery, comprising: a positive electrode;
a negative electrode; and a solid electrolyte layer 2,7 interposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode is the electrode according to claim 1 [pars. 0034,0045; Figs. 1-2].
Claim Rejections - 35 USC § 102/103
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Ishida, as applied to claim 1 above, or, in the alternative, under 35 U.S.C. 103 as obvious over Ishida, as applied to claim 1 above.
Claims 3 and 9, Ishida fails to explicitly teach: (i) wherein microporous channels are formed between the electrode active material particles and the linear structure; and (ii) wherein the linear structure is 1 to 100 μm in length.  However, the disclosure of the instant application teaches that the linear structure may come in various forms including rod, whisker, wire, fiber and tube, and when the linear structure has a length of between 1 μm to 100 μm, micropores are formed well between the electrode active material particles and the linear structure such that gas produced during charging and discharging can be easily discharged out of the electrode through the formed micropores [PgPublication – pars. 0033-34].  In this regard, Ishida discloses that the ceramic particles may have a particle size of 1, 10 or 20 μm in granular form, and the ceramic particles may be provided in fibrous form to have a wide specific surface area and yield the same effects as in granular form – that is, the electrode capacity is enhanced particularly in high rate discharge conditions [pars. 0040,0105-106].  Since the diameter of a granular particle is its longest dimension in span, an ordinary skilled artisan would readily appreciate that the fibrous form of the ceramic particle would be provided so as to have a length of 1, 10 or 20 μm, which falls within the claimed range.
	Alternatively, the teachings of Ishida establish the dimensions, in particular, the length, of the fibrous ceramic particle as a result-effective variable that may be optimized to obtain desired electrode capacity particularly in high rate discharge conditions.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would be motivated to optimize the dimensions of fibrous ceramic particles, and in particular, the length of the fibrous ceramic particles to be between 1 and 100 μm, in order to obtain an electrode having enhanced capacity particularly in high rate conditions, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)]. 
	Since it is established that Ishida anticipates, or at least renders obvious, the length of the ceramic particles/linear structure, an ordinary skilled artisan would readily appreciate that the electrode .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references either anticipate or render obvious the claimed subject matter of claims 1-10:  US2012/0110835A1, US2017/0214051A1, US2012/0251871A1 (IDS), US2019/0341616, US2018/0287206 (IDS), JP2010-262764 (IDS), JP2005-085675 (IDS), JP2013-196968 (IDS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH

Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724